Citation Nr: 9934649	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-50 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash of the 
right calf and thigh as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The claim for entitlement to service connection for a skin 
rash of the right calf and thigh as a result of exposure to 
herbicides is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a skin 
rash of the right calf and thigh as a result of exposure to 
herbicides is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran served in Vietnam.  
Service medical records do not indicate that a skin rash or 
cellulitis of the right leg was diagnosed, treated, or 
otherwise identified during the veteran's period of service.  
There was no diagnosis of a skin rash or cellulitis on the 
September 1967 separation examination record.  The veteran's 
skin was reported as normal.

Post-service medical records show the veteran received 
treatment for a skin condition at private medical facilities 
intermittently from May 1994 to September 1996.  In May 1994 
the veteran complained of a rash on his ankle.  On 
examination the physician noted there was an area of 
cellulitis, about 8-10 centimeters in diameter on the 
anterior ankle.  He also noted some bug bites in the area and 
it appeared one had become infected.  The diagnosis was 
cellulitis of the right leg.

In June 1994 the veteran complained of a rash on his groin 
and upper thigh which was noted to have had a partial 
response with hydrocortisone and nystatin.  The diagnosis was 
rash, consistent with candidiasis.  In July 1994 the veteran 
complained of pain in his right leg that was presented red, 
swollen and very tender.  The diagnosis was right leg 
cellulitis.  

In December 1994 the veteran was seen for a follow-up 
examination for cellulitis of the right leg.  The physician 
noted there was mild swelling of the calf and some mild 
erythema, good range of motion and good color.  He was 
diagnosed with recurring cellulitis of the right lower 
extremity.

In January 1995 the veteran had mild swelling and reddening 
of his right lower leg.  On examination there was tenderness 
of his calf.  The examiner noted a history of recurrent 
cellulitis on the right lower leg.  The diagnosis was 
recurrent cellulitis.

In a February 1995 progress note, it was noted that the 
veteran had his third bout of cellulitis on the right ankle.  
It was further noted that he had Keflex at home which he 
started taking immediately so the condition did not appear to 
be as severe as usual.  The physician noted that a venous 
Doppler which was ordered the day before was apparently 
normal.  The diagnosis was recurrent cellulitis of the right 
leg.  

In a February 1996 clinical progress record it was noted that 
the veteran had complaints of cellulitis of the right leg 
again for the fourth time in 11/2 years.  On examination there 
was redness and tenderness of the right leg at the ankle.  It 
was also noted that he uses Keflex with good effect.  The 
diagnosis was cellulitis.

In April 1996 the veteran was hospitalized for three days for 
cellulitis of the right leg.  It was noted that he had a 
history of Agent Orange exposure.  Physical examination was 
unremarkable except for the cellulitis of the calf without 
streaking and a lot of pain on palpation.  He was put on 
Ancef and rest.  It was noted that at discharge his leg 
seemed to be healing nicely.  

Also in April 1996 the veteran filed a claim for service 
connection for a skin rash of the right calf and thigh due to 
exposure to Agent Orange.  It was noted on the application 
that he received treatment at a VA hospital in 1981 and from 
a private physician in 1992 for an Agent Orange rash of the 
right leg.

The veteran also submitted an April 1996 prescription signed 
by a physician, noting that the veteran "has recurrent 
cellulitis [right] calf (or chloracne)."

In May 1996 the veteran developed swelling of his right leg.  
There was redness on examination.  The diagnosis was 
cellulitis.

In August 1996 the RO denied service connection for a skin 
rash of the right calf and thigh on the basis that the 
veteran's skin condition did not happen in military service 
nor was it aggravated or caused by service.  Notice of 
disagreement was filed in August 1996.  In November 1996 the 
RO received the veteran's appeal to the Board.  On appeal he 
contended that he was exposed to herbicides in and around the 
Republic of Vietnam and has since suffered from repeated 
attacks of severe skin eruptions primarily of the lower 
extremities.  He stated that he is out of work at least three 
weeks annually due to skin rash outbreaks and during the past 
twelve months, he has been out of work for six weeks due to 
skin rash.  He also stated that skin rash outbreaks require 
him to seek emergency treatment and he is usually 
hospitalized for several days.  He further stated that he has 
been diagnosed with chloracne by two physicians.  He 
requested that he be granted presumptive service connection 
for a skin rash and cellulitis, diagnosed as chloracne.

On a private clinical progress report of September 1996 the 
veteran was seen for a growth on his tongue.  The physician 
noted that the veteran had a whitish-pink circular and 
slightly raised lesion on the end of the tongue.  The 
physician also noted that he was told by the veteran that the 
VA recognized the term chloracne for his recurrent leg 
cellulitis.  The physician provided a diagnosis of benign 
lesion of the tongue and chloracne.

In a November 1996 statement to the RO the veteran advised 
that he had an Agent Orange examination at VA Medical Center 
(MC) in the 1970s which showed a positive blood test for 
dioxins.  He requested that the RO obtain the records.

In July 1997 the RO requested VAMC to conduct an archive 
search for an Agent Orange protocol examination that the 
veteran alleged was taken sometime in the 1970s.  VAMC 
reported in August 1997 that after a thorough search it was 
unable to locate any such medical records at its facility.

In a March 1998 letter the RO requested that the veteran 
clarify the issues for which he claimed service connection as 
he mentioned he had dioxins in the blood.  In an April 1998 
statement the veteran responded that he does not claim any 
other disability other than chloracne due to exposure to 
Agent Orange.

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim, that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy, supra. at 81.  

The Court has further held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that the quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
[38 U.S.C.A. §] 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993) (citing Cartright v. Derwinski, 2 Vet. App. 24 
(1991)).  However, "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra at 93 (citing Murphy, supra at 
81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak, supra at 611).  If the claim is not well grounded, 
the claimant cannot invoke VA's duty to assist in the 
development of the claim.  (citing  38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992)).  Grottveit, supra.

Case law provides that a well grounded claim requires (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a link between the current disability and the in-
service injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Although it is the responsibility of any person filing a 
claim for a benefit administered by VA to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded VA shall assist a claimant in 
developing the facts pertinent to his or her claim.  This 
requirement to provide assistance shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence.  When information sufficient to 
identify and locate necessary evidence is of record, VA shall 
assist a claimant by requesting, directly from the source, 
existing evidence which is either in the custody of military 
authorities or maintained by another Federal agency.  At the 
claimant's request, and provided that he or she has 
authorized the release of such evidence in a form acceptable 
to the custodian thereof, VA shall assist a claimant by 
attempting to obtain records maintained by State or local 
governmental authorities and medical, employment, or other 
non-government records which are pertinent and specific to 
the claim.  The VA shall not pay any fees charged by the 
custodian for providing such evidence.  Should its efforts to 
obtain evidence prove unsuccessful for any reason which the 
claimant could rectify, the VA shall so notify the claimant 
and advise him or her that the ultimate responsibility for 
furnishing evidence rests with the claimant.  38 C.F.R. 
§ 3.159 (1999).

The Court has held that there is some duty to assist a 
claimant in the completion of an application for benefits 
under 38 U.S.C.A. §5103(a) (West 1991), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996); (citing Robinette v. Brown, 8 Vet. App. 
69 (1995).

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a degree of 10 percent or 
more, within a specified presumption period after separation 
from service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997); 
See 38 U.S.C.A. §§ 1110, 1112(a), 1137 (West 1991); 38 
U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309(a) (1999).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 U.S.C. § 1116).

If the appellant was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though a veteran may 
not have had a particular condition diagnosed in service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999). 

The diseases listed at 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Thus, a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence 
of such disease during such period of service.  38 C.F.R. § 
3.307(a) (1999).

The Secretary has, however, determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
59 Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

A service connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.   Brock, supra at 160 (citing Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)).  Absent proof of a 
present disability there can be no valid claim.  Brock, supra 
at 160 (citing Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

A veteran who served in Vietnam and was exposed to certain 
herbicides may establish presumptive service connection if 
certain diseases are manifested to a degree of 10 percent or 
more and the disease is one enumerated in 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307.  The Court has held that 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 
U.S.C.A. § 1116(a) or 38 C.F.R. 3.309(e).  McCartt v. West, 
12 Vet. App. 164, 168 (1999).  

Moreover, Section 3.303(b) provides that a veteran may 
utilize the chronic disease shown as such in service 
provision when the evidence demonstrates that the veteran had 
a chronic disease in service or during an applicable 
presumption period and that the veteran presently has the 
same condition.  38 C.F.R. § 3.303(b) (1999); See also Savage 
v. Gober 10 Vet. App. 488, 495 (1997).

In the instant case, the veteran has not submitted probative 
medical evidence that he has chloracne or other acneform 
disease consistent with chloracne or any other condition 
enumerated in either 38 U.S.C.A. § 1116(a) (West 1991) or 38 
C.F.R. 3.309(e) (1999).  There is also no medical evidence 
that the veteran was treated for a chronic skin condition in 
service, or that he developed chloracne or other acneform 
disease consistent with chloracne, during the one-year 
presumption period for a chronic skin disease.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, supra. at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for skin rash of the right 
calf and thigh claimed due to Agent Orange must be denied as 
not well grounded.  

There are no service medical records indicating a diagnosis 
of a skin rash or cellulitis of the lower right extremity or 
any skin disease.  There is no medical evidence indicating 
that the veteran's claimed skin condition manifested itself 
within a year of exposure to a herbicide agent (38 C.F.R. § 
3.307(a)(6)(ii)(iii)) or that he had a chronic skin disease 
during the one year presumption period (38 C.F.R. 
§ 3.307(a)(3), 3.309(a)).

The earliest medical evidence of a skin condition, diagnosed 
as cellulitis, is contained in a private medical report dated 
in May 1994, approximately, twenty-seven years after the 
veteran was discharged from service.  No clinical data have 
been received showing treatment during the interim period 
between service and the initial diagnosis of cellulitis in 
1994.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Thus, the evidence does not support the veteran's claim of 
repeated attacks of severe skin eruptions, i.e., continuity 
of symptomatology, since active service.  The evidence of 
record may not be reasonably construed to find that the 
veteran had 


any continuing symptoms during service or within a year 
following service, which could be causally related to his 
current skin condition.  

In his application the veteran indicated the nature of his 
disease as a skin rash of the right calf and thigh caused by 
exposure to Agent Orange.  Medical records show the veteran 
was diagnosed with and received treatment for cellulitis of 
his right lower extremity intermittently from May 1994 to May 
1996.  Cellulitis is not an enumerated disease under 
38 C.F.R. § 3.309(e) associated with exposure to certain 
herbicide agents nor is it considered a chronic disease under 
38 C.F.R. § 3.309(a).  Since it has not specifically been 
determined that cellulitis is associated with exposure to 
herbicides and it is not considered a chronic disease, a 
presumption of service connection is not warranted in this 
instance.  See 59 Fed. Reg. 57589 (1996) (codified at 
38 C.F.R. §§ 3.307, 3.309); 38 C.F.R. §§ 3.309(a), 3.309(e) 
(1999); see also McCartt v. West, 12 Vet. App. 164, 168-169 
(1999).

The veteran has asserted that two physicians, Dr. G. and Dr. 
R. have diagnosed his skin condition as chloracne.  In April 
1996 the veteran was seen by Dr. G. for a follow-up visit for 
cellulitis.  Dr. G. recorded a diagnosis of recurrent 
cellulitis on a clinic progress record.  On a prescription 
form, dated the same day in April, he noted that the veteran 
"has recurrent cellulitis [right] calf (or chloracne)."  
Dr. G's opinion that the veteran has recurrent cellulitis or 
chloracne is speculative with regard to chloracne and does 
not provide the degree of certainty required for medical 
nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The basis for the doctor's opinion is questionable as it 
reflects no clinical data or other rationale to support his 
opinion.  Id.  In addition, Dr. G. did not render an opinion 
that the veteran developed chloracne or other acneform 
disease consistent with chloracne, to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active.  38 
C.F.R. § 3.307(a)(6)(ii).  

The September 1996 report of Dr. G. proffered by the veteran 
that simply records the veteran's statement that the veteran 
was told that the VA recognized the term chloracne for his 
recurrent leg cellulitis, is insufficient to well ground his 
claim based on the Court's holding in LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  That case held that an unenhanced 
report of a medical history, transcribed by a medical 
examiner, does not constitute competent medical evidence 
sufficient to well ground a claim.  Id.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Robinette, 
supra. as to a determination of well groundedness.  Id.  
Again, Dr. G. also did not render an opinion that the veteran 
developed chloracne, or other acneform disease consistent 
with chloracne, to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Although the veteran claims that Dr. R diagnosed him with 
chloracne, the RO requested and obtained that physician's 
treatment records and they do not contain such a diagnosis.  
The veteran also stated that he would obtain and submit a 
medical statement from Dr. R.; however, he did not submit 
such a statement and he has not alleged that such a statement 
exists.  There is no report in the record from Dr. R., which 
provides a diagnosis of chloracne.  

The veteran contends that he has suffered from repeated 
attacks of severe skin eruptions since being exposed to 
herbicides in Vietnam.  While he is competent to provide 
evidence on the occurrence of observable symptoms of a skin 
condition during and following service, he is not competent 
to make a medical diagnosis or render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu, 
supra. at 494-495.  Therefore, if the determinant issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim 
well grounded.  Grottveit, supra at 92-93.  The veteran's 
statement regarding the etiology of his skin condition is not 
considered to be competent medical evidence for rendering a 
diagnosis of a skin condition as a result of exposure to 
herbicides.

As was stated above, the veteran has presented no competent 
evidence, such as a medical opinion, linking his skin 
condition with in service exposure to herbicides or any other 
incident or event of active service.  

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a link between his claimed skin condition and an in-service 
exposure to herbicides or any other event.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a skin rash of the right calf and 
thigh is not well grounded.  38 U.S.C.A. § 5107(a).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claim for service connection for a skin rash 
of the right calf and thigh as a result of exposure to 
herbicides is not well grounded, the doctrine of reasonable 
doubt has no application to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded him greater consideration than 
his claim in fact warranted under the circumstances.  Meyer 
v. Brown 9 Vet. App. 425, 432 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).








ORDER

Entitlement to service connection for a skin rash of the 
right calf and thigh as a result of exposure to herbicides is 
denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

